DETAILED ACTION

                                              Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                            Information Disclosure Statement
The information disclosure statement filed on 04/13/2020 has been acknowledged and a signed copy of the PTO-1449 is attached herein.

                                       Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 6, 8-13, 20, 22 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Brabander et al. (US 2012/0262029 A1, hereinafter “De Brabander”).

In regards to claim 1, De Brabander discloses (See, for example, Fig. 202A, 1A-1G) a method of generating a piezoelectric actuator comprising: 
forming a piezoelectric member (210a) upon a rigid substrate; and 
removing one or more portions of the rigid substrate (204a) to form one or more gaps in the rigid substrate (100), thus defining at least one deformable portion of the piezoelectric member (210a) and at least one rigid portion of the piezoelectric member (210a).

In regards to claim 20, De Brabander discloses (See, for example, Figs. 2A and 1A-1G) a method of generating a piezoelectric actuator comprising: 
forming a piezoelectric member (210a) upon a rigid substrate (100); and 
removing one or more portions of the rigid substrate (see, for example, Fig. 1B) to form one or more gaps in the rigid substrate (100), thus defining at least one deformable portion of the piezoelectric member (210a) and at least one rigid portion of the piezoelectric member (210a); 
wherein removing one or more portions of the rigid substrate to form one or more gaps in the rigid substrate includes: 
forming one or more recesses (110) on a first surface (see, for example, Fig. 1B) of the rigid substrate (100), 
filling the one or more recesses on the first surface of the rigid substrate with a filler material (118, See, for example, 1D and 1F), 
forming one or more recesses on a second surface of the rigid substrate (See, for example, Par [0070]), and removing the filler material (See, for example, Par [0066]) within the one or more recesses on the first surface of the rigid substrate to form the one or more gaps in the rigid substrate (100).

In regards to claims 3 and 22, De Brabander discloses (See, for example, Figs. 2A, 1A-1G) wherein the piezoelectric member (210a) includes: a first electrode layer (212a); a second electrode layer (216a); and a piezoelectric material layer (214a) positioned between the first electrode layer (214a) and the second electrode layer (216a).


In regards to claim 4, De Brabander discloses (See, for example, Figs. 2A an d1A-1G) wherein forming a piezoelectric member (210a) upon a rigid substrate (100) includes: forming the first electrode layer (214a) on the rigid substrate; forming the piezoelectric material layer (214a) on the first electrode layer (214a); and forming the second electrode layer (216a) on the piezoelectric material layer (214a).

In regards to claim 6, De Brabander discloses (See, for example, 2A, and 1A-1G) wherein forming the piezoelectric material layer on the first electrode layer includes: sputtering a piezoelectric material onto the first electrode layer (See, for example, Pars [0031], [0036], [0045], and [0068]).
	
In regards to claim 8, De Brabander discloses (See, for example, Figs. 2A and 1A-1G) removing one or more portions of the rigid substrate to form one or more gaps in the rigid substrate includes: forming one or more recesses (110, See for example, Fig. 1B) on a first surface of the rigid substrate (100).

In regards to claim 9, De Brabander discloses (See, for example, Figs. 2A and 1A-1G) wherein removing one or more portions of the rigid substrate to form one or more gaps in the rigid substrate further includes: filling the one or more recesses on the first surface of the rigid substrate (100) with a filler material (118/124, See, for example, Fig. 1D and 1F) .

In regards to claim 10, De Brabander discloses (See, for example, Figs. 2A and 1A-1G) removing one or more portions of the rigid substrate to form one or more gaps in the rigid substrate further includes: forming one or more recesses on a second surface of the rigid substrate (See, for example, Par [0070]).

In regards to claim 11, De Brabander discloses (See, for example, Figs. 2A and 1A-1G) wherein the one or more recesses (130) on the second surface of the rigid substrate (100) are positioned and configured to expose a portion of the filler material (124) within the one or more recesses (124) on the first surface of the rigid substrate (100).

In regards to claim 12, De Brabander discloses (See, for example, Figs. 2A and 1A-1G) wherein removing one or more portions of the rigid substrate (100) to form one or more gaps in the rigid substrate (100) further includes: removing the filler material (118) within the one or more recesses (110) on the first surface of the rigid substrate (100) to form the one or more gaps in the rigid substrate (100).

In regards to claim 13, De Brabander discloses (see, for example, Figs. 2A and 1A-1G) that removing a portion of the piezoelectric member from the rigid substrate (See, for example, Par [0068]). 

In regards to claim 24, De Brabander discloses (see, for example, Figs. 2A and 1A-1G) that removing a portion of the piezoelectric member from the rigid substrate (See, for example, Par [0068]). 



Claims 2 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Brabander in view of Nishiwaki et al. (EP 0886328 A2, hereinafter “Nishiwaki” )
	
In regards to claim 2 and 21, De Brabander discloses all limitations of claim 1 above except that the rigid substrate is a metallic plate.
	Nishiwaki while disclosing a piezoelectric member teaches  the rigid substrate (12) is a metallic plate (See, for example, Col. 7 lines 34-36; col. 8 lines 57-58); col. 11 lines 33-35) .
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify De Brabander by Nishiwaki because this would help provide 

a piezoelectric film that has excellent piezoelectric properties, and can be selectively formed, with improved adhesion, in a specified area without lowering the dimensional precision of an electroformed nickel substrate in order to produce a piezoelectric micro-actuator. 

Claims 5, 7, 14-19 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Brabander in view of Miyashita et al. (EP 0727832 A1, hereinafter “Miyashita”).

In regards to claim 5, De Brabander discloses (See, for example, Figs. 2A and 1A-1G) wherein forming the piezoelectric material layer (214a) on the first electrode layer (212a). 

However, De Brabander fails to specifically teach spinning a piezoelectric material onto the first electrode layer. 

Miyashita while disclosing a piezoelectric material teaches spinning a piezoelectric material onto the first electrode layer (… a crystalline silicon having thereon a thin film electrode is used as a substrate. …spin coating. See page 4 lines 50-58).

Accordingly, it would have been obvious to one of ordinary skill in the art to 
modify the teachings of De Brabander, as disclosed by Miyashita, as such a modification is merely a simple substitution of known prior art elements, which produces a predictable result.  See MPEP 2143, citing KSR International Co. v. Teleflex, Inc. 550 U.S. 398 (2007).

In regards to claim 7, De Branbander discloses all limitations of claim 3 but fails to explicitly teach that forming a piezoelectric member upon a rigid substrate further includes: thermally annealing the piezoelectric material layer.
	Miyashita discloses forming a piezoelectric member upon a rigid substrate further includes: thermally annealing the piezoelectric material layer (…forming a piezoelectric film, that is, a sol, to give a gel and heating and sintering the gel to prepare an inorganic oxide, that is, a piezoelectric film. See, for example, Page 4 lines 25-30).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify De Branbander by Miyashita because the thermal treatment of the piezoelectric layer would help crystallize the layer. 

In regards to claim 14, De Brabander discloses (See, for example, Figs, 2A and 1A-1G) a method of generating a piezoelectric actuator comprising: 
forming a piezoelectric member (210a) upon a rigid substrate (100), including: 
forming a first electrode layer (212a) on the rigid substrate (100), 
forming a piezoelectric material layer (214a) on the first electrode layer (212a), 
forming a second electrode layer (216a) on the piezoelectric material layer (214a), and 
removing one or more portions of the rigid substrate (See, for example, Figs. 1F and 1G) to form one or more gaps (130) in the rigid substrate, thus defining at least one deformable portion of the piezoelectric member (210a) and at least one rigid portion of the piezoelectric member (210a).
However, De Brabander fails to explicitly teach that thermally annealing the piezoelectric material layer. 
Miyashita discloses forming a piezoelectric member upon a rigid substrate further includes: thermally annealing the piezoelectric material layer (…forming a piezoelectric film, that is, a sol, to give a gel and heating and sintering the gel to prepare an inorganic oxide, that is, a piezoelectric film. See, for example, Page 4 lines 25-30).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify De Branbander by Miyashita because the thermal treatment of the piezoelectric layer would help crystallize the layer. 

In regards to claim 15, De Brabander discloses (See, for example, Figs. 2A and 1A-1G) forming one or more recesses (110, See for example, Fig. 1B) on a first surface of the rigid substrate (100).

In regards to claim 16, De Brabander discloses (See, for example, Figs. 2A and 1A-1G) wherein removing one or more portions of the rigid substrate to form one or more gaps in the rigid substrate further includes: filling the one or more recesses on the first surface of the rigid substrate (100) with a filler material (118/124, See, for example, Fig. 1D and 1F) .

In regards to claim 17, De Brabander discloses (See, for example, Figs. 2A and 1A-1G) wherein the one or more recesses (130) on the second surface of the rigid substrate (100) are positioned and configured to expose a portion of the filler material (124) within the one or more recesses (124) on the first surface of the rigid substrate (100).

In regards to claim 18, De Brabander discloses (See, for example, Figs. 2A and 1A-1G) wherein removing one or more portions of the rigid substrate (100) to form one or more gaps in the rigid substrate (100) further includes: removing the filler material (118) within the one or more recesses (110) on the first surface of the rigid substrate (100) to form the one or more gaps in the rigid substrate (100).

In regards to claim 19, De Brabander discloses (see, for example, Figs. 2A and 1A-1G) that removing a portion of the piezoelectric member from the rigid substrate (See, for example, Par [0068]). 

In regards to claim 23, De Branbander discloses (See, for example, Figs. 2A and 1A-1G) forming a piezoelectric member (210a) upon a rigid substrate (100) includes: forming the first electrode layer (212a) on the rigid substrate; forming the piezoelectric material layer (214a) on the first electrode layer (212a); forming the second electrode layer (216a) on the piezoelectric material layer (214a). 
However, De Branbander fails to explicitly teach thermally annealing the piezoelectric material layer.
	Miyashita discloses forming a piezoelectric member upon a rigid substrate further includes: thermally annealing the piezoelectric material layer (…forming a piezoelectric film, that is, a sol, to give a gel and heating and sintering the gel to prepare an inorganic oxide, that is, a piezoelectric film. See, for example, Page 4 lines 25-30).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify De Branbander by Miyashita because the thermal treatment of the piezoelectric layer would help crystallize the layer. 

                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on 571-270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893